     Case 4:16-cv-03269 Document 42 Filed in TXSD on 11/05/18 Page 1 of 4
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT               November 05, 2018
                    FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                             HOUSTON DIVISION

ROBERT HALL,                            §
                                        §
              Plaintiff,                §
                                        §
v.                                      §       CIVIL ACTION NO. H-16-3269
                                        §
CITY OF WALLER, et al.,                 §
                                        §
              Defendants.               §

                      MEMORANDUM AND RECOMMENDATION

       Pending before the court1 is Plaintiff’s Motion for Default

Judgment (Doc. 41).         The court has considered the motion, the

court’s order dated April 17, 2018, (Doc. 40), and the applicable

law.       For the reasons set forth below, the court RECOMMENDS that

the motion be GRANTED.

       Plaintiff filed this action in state court on October 6, 2016,

and Defendant City of Waller removed it to federal court on

November 7, 2016, prior to Plaintiff’s completing service on

Adolphus Cannon (“Cannon”).        On December 13, 2016, Plaintiff filed

an amended pleading in this court.

       On September 18, 2017, Plaintiff attempted service on Cannon

but failed to notify Cannon that the case had been removed to

federal court, failed to attach Plaintiff’s amended pleading, and

failed to provide a federal case number under which an answer could



       1
            This case was referred to the undersigned magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(A) and (B), the Cost and Delay Reduction Plan under the
Civil Justice Reform Act, and Federal Rule of Civil Procedure 72. See Doc. 9,
Ord. Dated Dec. 19, 2016.
      Case 4:16-cv-03269 Document 42 Filed in TXSD on 11/05/18 Page 2 of 4



be filed.      On December 18, 2017, Plaintiff filed a request for

entry of default against Cannon.              On January 5, 2018, the court

advised    Plaintiff’s      counsel   that     the      service    on   Cannon   was

defective and that Plaintiff needed to serve the federal complaint

with a federal summons.

       On February 28, 2018, the undersigned entered a Memorandum and

Recommendation recommending that Plaintiff’s claims against Cannon

be    dismissed   without    prejudice       due   to   his   failure    to    timely

effectuate service of process. Later the same day, Plaintiff filed

a return of service of summons reflecting that Cannon had been

served through his wife at their home on February 17, 2018.

Plaintiff filed objections to the Memorandum and Recommendation,

which the court sustained in an order dated April 17, 2018.

Therein, the court struck Plaintiff’s request for entry of default,

instructing him to file a motion for default judgment under Federal

Rule of Civil Procedure 55(b)(2), to follow Local Rule 5.5, and to

comply with the Servicemembers Civil Relief Act.

       Federal Rule of Civil Procedure 55(b)(2) addresses default

judgment entered by the court, stating that the suing party must

apply for a default judgment and that the court may conduct

hearings as necessary to determine the amount of damages.                      Local

Rule 5.5 requires that motions for default judgment “be served on

the    defendant-respondent      by   certified          mail     (return     receipt

requested).” The Servicemembers Civil Relief Act requires that the


                                         2
     Case 4:16-cv-03269 Document 42 Filed in TXSD on 11/05/18 Page 3 of 4



plaintiff file an affidavit stating whether “the defendant is in

military    service        and   showing    necessary     facts      to   support     the

affidavit” or “stating that the plaintiff is unable to determine

whether or not the defendant is in military service.”                     50 U.S.C. §

3931(b).

      On    May    17,    2018,    Plaintiff    filed     a    motion     for   default

judgment.      In the motion, Plaintiff’s counsel asseverated that she

served the motion and exhibits on Cannon via certified mail, return

receipt requested.          Attached to the motion was Plaintiff’s amended

pleading filed in this court, a federal summons with proof of

service, and a military-status affidavit in which Plaintiff’s

attorney affirmed that Cannon is not in military service.

      The   Fifth        Circuit   has    acknowledged    the     district      court’s

discretionary authority to employ default judgment “in the interest

of the orderly administration of justice.”                Flaksa v. Little River

Marine Constr. Co., 389 F.2d 885, 887 (5th Cir. 1968); but see

Servicios Azucareros de Venezuela, C.A. v. John Deere Thibodeaux,

Inc., 702 F.3d 794, 805 (5th Cir. 2012)(stating that the granting

of   motions      that    are    dispositive    of   litigation       should    not    be

automatic).       A default judgment is considered a drastic remedy to

which the court should resort only in extreme situations. Lewis v.

Lynn, 236 F.3d 766, 767 (5th Cir. 2001).

      The   court        finds   this    situation   to   be    an    extreme    one.

Plaintiff has proven service of process and has complied with all


                                            3
    Case 4:16-cv-03269 Document 42 Filed in TXSD on 11/05/18 Page 4 of 4



of the requirements to justify granting entry of default.                 As of

the date of this order, which is more than eight months after

service of process, Cannon has not answered or made an appearance.

Therefore, the court RECOMMENDS that the motion be GRANTED.                At a

later date, the court will schedule a hearing to determine damages.

       The   Clerk     shall   send    copies    of   this   Memorandum     and

Recommendation to the respective parties who have fourteen days

from   the   receipt    thereof   to   file     written   objections   thereto

pursuant to Federal Rule of Civil Procedure 72(b) and General Order

2002-13. Failure to file written objections within the time period

mentioned shall bar an aggrieved party from attacking the factual

findings and legal conclusions on appeal.

       The original of any written objections shall be filed with the

United States District Clerk electronically.                 Copies of such

objections shall be mailed to opposing parties and to the chambers

of the undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

       SIGNED in Houston, Texas, this 5th day of November, 2018.




                                                ______________________________
                                                   U.S. MAGISTRATE JUDGE




                                        4
